 CHECKER CAB COMPANY AND ITS MEMBERS651APPENDIXNOTICE TO ALL MEMBERS AND TO ALL EMPLOYEES OF THE GABRIEL DIVISIONOF THE MAREMONT CORPORATIONPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify you that:WE WILL NOT require the employees of The Gabriel Division of the MaremontCorporation,its successors or assigns,who are covered by an agreement author-ized by Section 8(a)(3) of the Act, to pay discriminatory fees as a conditionprecedent to becoming members of our union.WE WILL NOT cause or attempt to cause The Gabriel Division of The Mare-mont Corporation,itsofficers,agents, successors,or assigns,to discharge,because of nonmembership in our organization,employees who have tenderedor paid the periodic dues and initiation fees uniformly required as a condition ofacquiring or retaining membership or to whom membership is not available onthe same terms and conditions generally applicable to other members,or in anylike or related manner cause or attempt to cause the said Company to discrimi-nate against its employees in violation of Section8(a)(3) of the Act.WE WILL NOTin any like or related manner restrain or coerce employees ofthe said Company,its successors or assigns,in the exercise of the rights guaran-teed in Section 7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as a condition of,employment, as authorized by Section 8 (a) (3) of the ActWE WILL reimburse Stephen T. Phillips for the discriminatory overcharge ofinitiation fee previously paid by him by refunding to him the sum of $20 togetherwith interest thereon at the rate of 6 percent per annum from May 1, 1963.INTERNATIONAL BROTHEROOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, TEAMSTERSUNION LOCAL No. 293,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other materialEmployees may communicate directly with the Board's Regional Office, Room 720,Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio, Telephone No. Main 1-4465,if they have any question concerning this notice or compliance with its provisions.Checker Cab Company and Its MembersandLocal 10,Trans-portation Services and Allied Workers,Seafarers InternationalUnion of North America, AFL-CIO.CaseNo. 7-CA-5178.June X8,1965DECISION AND ORDERUpon a charge duly filed on April 21, 1965, by Local 10, Transpor-tation Services and Allied Workers, Seafarers International Union ofNorth America, AFL-CIO, herein called the Union, against CheckerCab Company and its Members, herein called Respondent Company,Respondent Members, or jointly Respondents, the General Counselfor the National Labor Relations Board, by the ActingRegionalDirector for Region 7, issued a complaint alleging that Respondentshad engaged in and were engaging in unfair labor practices affecting153NLRB No. 49. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDcommerce within the meaning of Sections 8(a) (5) and (1) and 2(6)and (7) of the National Labor Relations Act, as amended, hereincalled the Act.Copies of the charge, the complaint, and notice of hear-ing were duly served upon the Respondents and the Charging Party.With respect to the unfair labor practices, the complaint alleged, insubstance, that on or about March 16,1965, the Acting Regional Direc-tor for Region 7 certified the Union as the exclusive collective-bargain-ing representative of the employees in a unit composed of all full-timeand regular part-time drivers, including lease drivers, of Checkercabs owned by persons, partnerships, corporations, and associationswho are members (senior, associate, or otherwise) of Respondent Com-pany, but excluding office clerical employees, member-drivers, road-men, garage employees, and all supervisors as defined in the Act ; andthat since on or about April 20, 1965, Respondents did refuse, and con-tinue to refuse, to recognize and bargain collectively with the Union asthe exclusive collective-bargaining representative in the appropriateunit.On May 5 and 6, 1965, Respondent Company and Respondent Mem-bers filed their answers to the complaint, admitting that they refusedand continue to refuse to bargain with the Union, but denying the com-mission of any unfair labor practices, and alleging affirmatively thatthe action of the Board inChecker Cab Company and its Members,141 NLRB 583, is contrary to law and contrary to the record in thatproceeding, and that the Board erred in:(1)Combining the gross revenues of each and all the members, witheach other and with Respondent Company, to establish jurisdictionwhich could not otherwise have been asserted by the Board.(2)Finding Respondent Company to be the joint employer of allthe driver-employees of Respondent Members, and in finding eachMember to be the joint employer of the driver-employees of any and allother Respondent Members.(3)Combining all employees of all Respondents to form an alleg-edly appropriate unit.Thereafter, all parties joined in a stipulation to transfer the pro-ceeding directly to the Board. In their stipulation, the parties waiveda hearing before a Trial Examiner, the making of findings of fact andconclusions of law by a Trial Examiner, the issuance of a Trial Exam-iner'sDecision and Recommended Order, and oral argument beforethe Board or the filing of briefs with the Board. In lieu thereof, theparties stipulated that the entire record of this proceeding shall con-sist of the charge, complaint and notice of hearing, affidavits of serviceof the charge and complaint, answers, transcript and exhibits of therepresentation hearing in Case No. 7-RC-5346, held August 29, 30,and 31,1962, the Board Decision and Direction of Election, 141 NLRB CHECKER CAB COMPANY AND ITS MEMBERS653583, and the fifth supplemental decision on challenged ballots and orderrevising tally of ballots and certification of representative issuedMarch 16, 1965.By an order issued June 1, 1965, the Board approved the aforesaidstipulation, made it a part of the record herein, and granted the par-ties'motion to transfer the matter to and continue it before the Board,for the purpose of making findings of fact and conclusions of law andthe issuance of a Decision and Order.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers in thiscase to a three-member panel [Chairman McCulloch and MembersFanning and Brown].Upon the basis of the stipulation of the parties, the documents, tran-script and exhibits, and the entire record in this case, the Board makesthe following :FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTSRespondent Company is a nonprofit membership corporation,organized under the laws of the State of Michigan.As stated in itscharter, the principal corporate purposes of Respondent Company areto provide the city of Detroit with an efficient and systematic taxicabservice, to enable its member taxicab owners to associate for mutualbenefit, and to afford a means by which persons engaged in renderingcab service may improve operating procedures and practices, andmaintain suitability of equipment.To conduct its services, Respond-ent Company employs approximately 15 employees and finances itsexpenses through the collection of annual dues from each of its 286members, amounting to more than $377,000 in 1961.Respondent Members are persons as defined in Section 2(1) of theAct, who constitute the membership of Respondent Company, and whoown and operate taxicabs in the city of Detroit. In the course of oper-ating approximately 900 cabs in 1961, the members received combinedgross revenue as fares for taxicab services amounting to more than$7 million.Of this total, approximately $250,000 was received asfares from customers transported to and from passenger terminalsengaged in interstate commerce. Individually, however, none of theowner-operators had a gross revenue of $500,000, the retail jurisdic-tional standard applied to taxicab companies.Respondent Company and Respondent Members deny that they arejoint employers in a common enterprise rendering taxicab service tothe public in Detroit, and assert that it is not appropriate to combinethe gross revenues of all members for jurisdictional purposes.Toestablish jurisdiction, the General Counsel relies upon the Board's 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior finding in the representation case involving Respondents.'Atthe hearing in the underlying, representation case, thesesame issueswere fully litigated.Thereafter, the Board, in its Decision and Direc-tion of Election, resolved them contrary to the contentions of theRespondents after carefully analyzing the record.Respondents haveoffered no additional evidence regarding the jurisdictional issue. Thus,we find that the issue Respondents now seek to litigate has already beendecided by the Board in a representationcaseupon facts which werenot in dispute .2Respondents have given no reason why the Boardshould reach a different conclusion in this proceeding.We reaffirmour previous conclusion and find Respondent Company and Respond-ent Members to be joint employers in a common enterprise and com-bine the gross revenues of all members for jurisdictional purposes.Asthe total revenues exceed the retail standard of $500,000 and as legaljurisdiction is present, we find that it will effectuate the purposes ofthe Act to assert jurisdiction herein.8II.THE LABOR ORGANIZATION INVOLVEDWe find, and Respondents do not dispute, that Local 10, Transporta-tion Services and Allied Workers, Seafarers International Union ofNorth America, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Union filed its petition for certification of representative onMay 22, 1962. On March 18, 1963, the Board issued a Decision andDirection of Election, and on April 11 and May 4, 1963, amendmentsthereto, finding that all full-time and regular part-time drivers, includ-ing lease drivers, of Checker cabs owned by persons, partnerships,corporations, and associations who are members (senior, associate, orotherwise) of Respondent Company, but excluding office clericalemployees, member-drivers, casual drivers, roadmen, garage employ-ees, and all supervisors as defined in the Act constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act. Pursuant to the Board's Decision and1Cheekier Cab Company and its Members,supra.2 Pittsburgh Plate Glass Company v. N.L.R.B.,313 U S. 146, 157-158;ThunderbirdHotel, Inc , etc ,149 NLRB 3622Respondents originally denied the allegations of the complaint alleging that duringthe calendar year 1964, Respondent Members received fares which exceeded $5 millionof which sum more than$200,000 was received from customers transported to and fromairport,railroad,and bus terminals servicing passenger transportation between the sev-eral States of the United States. In the parties'stipulation,however, it is clear thatRespondents are not contesting the total amount of revenue received as fares, but contendthat fares of Respondent Members should not be combined and are testing the validity ofthe original Decision and Direction of Election on this ground.Therefore,we find thatthe combined gross revenue received as fares in 1964 is as stated in the complaint. CHECKER CABCOMPANY ANDITS MEMBERS655Direction of Election, a secret ballot runoff election was conductedunder the supervision of the Acting Regional Director for Region 7on March 1 and 2, 1965, in which the majority of the employees in theunit selected the Union as their representative for the purposes of col-lective bargaining.Thereafter, onMarch 16, 1965, the ActingRegional Director for Region 7 issued his fifth supplemental decisionon challenged ballots and order revising tally of ballots and certifica-tion of representative, certifying the Union as the exclusive bargainingrepresentative of the employees in the unit found appropriate by theBoard.On April 7, 1965, the Union requested Respondents to bargain. Byletter dated April 20, 1965, Respondent Company refused to bargainwith the Union. Thereafter, the General Counsel issued a complaintalleging that such refusal was violative of Section 8(a) (5) and (1)of the Act.As indicated above, Respondents defend their refusal to bargain onthe ground that the Board's finding as to the appropriate unit in therepresentation proceeding was erroneous.We reject this defense aswithout merit.It is well established that absent newly discoveredevidence, the issues as to the appropriateness of a bargaining unit thathave been raised and determined in a prior representation proceedingmay not be relitigated in a subsequent unfair labor practice proceed-ing.4Respondents in this proceeding have presented no new or mate-rial evidence which would warrant a reconsideration of our unit find-ing in the representation proceedings.We therefore adhere to our unitfinding in the underlying representation proceeding with regard tothe appropriate unit.Accordingly, we find that the Union was selected on or aboutMarch 1 and 2, 1965, by a majority of employees in the appropriateunit as their representative for the purposes of collective bargaining;that at all times since March 16,1965, the Union has been the duly cer-tified representative of the employees in the appropriate unit; and thatby refusing to bargain with the certified representative of their em-ployees, Respondents have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe acts of Respondents described in section III, above, occurringin connection with the operations of Respondent Company andRespondent Members described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.4Pittsburgh PlateGlassCompanyv.N.L R B ,supra; Frisch's Big Boy Ill-Mar, Inc,151 NLRB 454; SD.Warren Company,1150NLRB 288. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondents have engaged in and are engag-ing in certain unfair labor practices, we shall order that they ceaseand desist therefrom, and that they take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Respondent Checker Cab Company and Respondent Membersare, and at all material times herein have been, joint employers in acommon enterprise within the meaning of Section 2 (2) of the Act andare engaged in commerce with the meaning of Section 2(6) and (7)of the Act.2.Local 10, Transportation Services and Allied Workers, SeafarersInternational Union of North America, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.3.All full-time and regular part-time drivers, including lease driv-ers, of Checker cabs owned by persons, partnerships, corporations, andassociationswho are members (senior, associate, or otherwise) ofRespondent Company, but excluding office clerical employees, member-drivers, casual drivers, roadmen, garage employees, and all supervisorsas defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.4.The above-named labor organization, since March 16, 1965, hasbeen the certified exclusive representative of all the employees in theabove-described unit for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.5.By refusing, and by continuing to refuse, to bargain collectivelywith the above-named labor organization as the exclusive representa-tive of all the employees in the unit described above, the Respondentshave engaged in and are engaging in unfair labor practices within themeaning of Section 8 (a) (5) of the Act.6.By the aforesaid conduct, Respondents have interfered with,restrained, and coerced employees in the exercise of rights guaranteedby Section 7 of the Act, and have thereby engaged in and are engagingin unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that the CHECKER CAB COMPANY AND ITS MEMBERS657Respondents, Checker Cab Company and its Members, Detroit, Michi-gan, their officers, agents, successors,and assigns, shall :1.Cease and desist from:(a)Refusing to bargain collectively concerning wages, rates of pay,hours, and other terms and conditions of employment, with Local 10,Transportation Services and Allied Workers, Seafarers InternationalUnion of North America, AFL-CIO, as the exclusive, certified bar-gainingrepresentative of all the employees in the following appropri-ate unit :All full-time and regular part-time drivers, including lease driv-ers, of Checker cabs owned by persons, partnerships, corporations,and associations who are members (senior, associate, or otherwise)of Respondent Company, but excluding office clerical employees,member-drivers, casual drivers, roadmen, garage employees, andall supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed by Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, recognize and bargain collectively with Local 10,Transportation Service and Allied Workers, Seafarers InternationalUnion of North America, AFL-CIO, as the exclusive bargaining rep-resentative of the employees in the appropriate unit, as above found,and, if an understanding be reached, embody such understanding in asigned agreement.(b)Post at the offices of Respondent, Checker Cab Company, andat the offices of each of the Respondent Members, copies of the attachednotice marked "Appendix." b Copies of said notice, to be furnished bythe Acting Regional Director for Region 7, shall, after being dulysigned by Respondent Company and Respondent Members' authorizedrepresentatives, be posted by them immediately upon receipt thereof,and be maintained by them for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken byRespondent Company and each Respondent Member to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Notify the Acting Regional Director for Region 7, in writing,within 10 days from the date of this Order, what steps RespondentCompany and Respondent Members have taken to comply herewith.I In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"a Decision and Order"the words"a Decree ofthe United States Court of Appeals, Enforcing an Order."796-027--66-vol. 153 --4 3 658DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILL recognize, and, upon request,bargain collectively withrespect to wages, rates of pay, hours,and other terms and condi-tions of employment,withLocal 10, Transportation Services andAllied Workers,Seafarers International Union of North America,AFL-CIO,as the exclusive bargaining representative of allemployees in the certified appropriate unit, and if an understand-ing be reached,embody such understanding in a signed agreement.The unit consists of:All full-time and regular part-time drivers, including leasedrivers, of Checker cabs owned by persons, partnerships, cor-porations, and associations, who are members (senior, asso-ciate, or otherwise) of Checker Cab Company,but excludingoffice clerical employees,member-drivers, casual drivers, road-men, garage employees,and all supervisors as defined in theAct.WE WILL NOT,by refusing to bargain collectively or in any likeor related manner, interfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed by Section 7 of the Act.All our employees are free to become, or remain,or to refrain frombecoming orremaining,members of any labor organization,except tothe extentthat such right may beaffected by the provisions of Section8(a) (3) of the Act, as amended.Member Employer.Dated----------------By-------------------------------------(Representative)(Title)CHECKER CAB COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 500 Book Building, 1249 Washington Boulevard, Detroit, Mich-igan, Telephone No. 226-3244, if they have any question concerningthis notice or compliance with its provisions.